                 Case 18-10601-MFW               Doc 1627         Filed 10/24/18         Page 1 of 6



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                               x
In re:                         :                                 Chapter 11
                               :
THE WEINSTEIN COMPANY HOLDINGS :                                 Case No. 18-10601 (MFW)
LLC, et al.,                   :
                               :                                 Jointly Administered
                Debtors. 1     :
                               :                                 Hearing Date: November 29, 2018 at 11:30 a.m.
                               :                                 Objections Due: November 7, 2018 at 4:00 p.m.
                               x

    MOTION OF J.C. PENNEY CORPORATION, INC. TO COMPEL ASSUMPTION OR
                    REJECTION OF LICENSING AGREEMENT

         J.C. Penney Corporation, Inc. (“JCP”) hereby files this objection (the “Motion”) to

compel assumption and rejection of a JCP licensing agreement, and in support thereof

respectfully states as follows:

                                       JURISDICTION AND VENUE

         1.       This Court has jurisdiction over this Motion pursuant to 28 U.S.C. 157 and 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue of this case and this proceeding

is in this district pursuant to 28 U.S.C. §§1408 and 1409.

                                                 BACKGROUND

         2.       On March 19, 2018 (the “Petition Date”) Weinstein Television LLC (“Weinstein

Television”) and its affiliates (collectively, the “Debtors”) filed their voluntary petitions for relief

under title 11, chapter 11 of the U.S. Code (the “Bankruptcy Code”). On March 20, 2018, the

Court entered an order providing for the joint administration of the Debtors’ bankruptcy cases.

1
  The last four digits of The Weinstein Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New
York 10013. Due to the large number of debtors in these cases, which are being jointly administered for
procedural purposes only, a complete list of the Debtors and the last four digits of their federal tax identification
is not provided herein. A complete list of such information may be obtained on the website of the Debtors’
claims and noticing agent at http://dm/epiq11.com/twc.
{01374811;v2 }                                              1
                 Case 18-10601-MFW            Doc 1627        Filed 10/24/18        Page 2 of 6



         3.       Prior to the Petition Date, Weinstein Television and JCP (collectively, the

“Parties”) entered into an agreement dated February 24, 2017 (as amended, the “Licensing

Agreement”). 2

         4.       Pursuant to the Licensing Agreement, the Parties licensed their respective

intellectual property in conjunction with the production of the television show Project Runway.

Specifically, Weinstein Television licensed its trademarks to JCP 3 and JCP licensed its

trademarks to Weinstein Television. 4

         5.       On the Petition Date, the Debtors filed their Motion for Entry of Orders (I)(A)

Approving Bidding Procedures for Sale of Substantially All of the Debtors’ Assets, (B)

Approving Stalking Horse Bid Protections, (C) Scheduling Auction For, and Hearing to

Approve, Sale of Substantially All of the Debtors’ Assets, (D) Approving Form and Manner of

Notice s of Sale, Auction and Sale Hearing, (E) Approving Assumption and Assignment

Procedures and (F) Granting Related Relief and (II)(A) Approving Sale of Substantially All of

the Debtors’ Assets Free and Clear of Liens, Claims, Interests and                         Encumbrances, (B)

Approving Assumption and Assignment of Executory Contracts and Unexpired Leases and (C)

Granting Related Relief [Docket No. 8] (the “Bidding Procedures Motion”). By the Bidding

Procedures Motion, the Debtors sought to put into place procedures for the sale (the “Sale”) of

substantially all assets (the “Assets”).

         6.       On April 6, 2018, the Court entered an order approving the Bidding Procedures

Motion.


2
  Due to confidentiality agreements between the Parties, the Licensing Agreement has not been attached to this
Motion. JCP understands that the Debtors are in possession of a current copy of the Licensing Agreement.
However, JCP will provide a copy of the Licensing Agreement to counsel for the Debtors upon request made to
counsel for JCP.
3
  Licensing Agreement at § 2.1.
4
  Id. at § 9; see also section 5.1 of the Integration Agreement, attached as Appendix C to the Licensing Agreement,
whereby JCP’s marks were licensed to Weinstein Television.
{01374811;v2 }                                          2
                  Case 18-10601-MFW       Doc 1627     Filed 10/24/18   Page 3 of 6



         7.        On April 13, 2018, the Debtors filed a notice [Docket No. 216] (the “Notice”),

which set forth executory contracts and leases, set forth on Exhibit 1 to the Notice, that the

Debtors proposed to assume and assign as part of the Sale process. The Notice identified JCP in

three separate places as follows:

                 DEBTOR(S)           CONTRACT          DESCRIPTION OF                     CURE
                                  COUNTERPARTY      CONTRACT OR LEASE
3999 WEINSTEIN                    J.C. PENNEY     AGREEMENT DTD 2/24/17                   $0.00
     TELEVISION LLC               CORPORATION     JCP TO DESIGN
                                  INC.            COLLECTIONS INSPIRED
                                                  AND INFORMED BY THE
                                                  SHOW
4020 WEINSTEIN                    JC [sic] PENNEY AGREEMENT DTD 2/24/2017                 $0.00
     TELEVISION LLC               CORPORATION
                                  INC.
4021 THE WEINSTEIN                JC [sic] PENNEY JCP SPONSORSHIP                         $0.00
     COMPANY LLC                  CORPORATION     AGREEMENT DTD 2/24/2017
                                  LLC


         8.        On April 30, 2018, JCP filed an objection to the Notice [Docket No. 515] (the

“Objection”) asserting that the Licensing Agreement was not assignable pursuant to Bankruptcy

Code section 365(c)(1)(A).

         9.        On May 9, 2018, the Court entered an order [Docket No. 846] (the “Sale Order”)

approving the Sale of the Assets to Lantern Entertainment LLC (“Lantern”). Pursuant to the

terms of the Sale Order, Lantern had the right to designate executory contracts and leases that

will be included among the Assets sold.

         10.       The Sale closed on July 13, 2018. See Notice of Closing of Sale to Lantern

Entertainment LLC [Docket No. 1247].

         11.       The Objection was not set for hearing pending discussions among respective

counsel for JCP, the Debtors, Lantern, and the Official Committee of Unsecured Creditors to

determine whether, in fact, Lantern would seek to have the Licensing Agreement assigned to it.

{01374811;v2 }                                    3
                 Case 18-10601-MFW        Doc 1627      Filed 10/24/18     Page 4 of 6



Following these discussions, it is JCP’s understanding that Lantern has determined not to have

the Licensing Agreement assigned to it.

                        RELIEF REQUESTED AND BASIS THEREFOR

         12.      By this Motion, JCP seeks an order, pursuant to Bankruptcy Code section

365(d)(2), compelling the Debtors’ assumption or rejection of the Licensing Agreement. Section

365(d)(2) provides that the Debtors are required to either assume or reject executory contracts “at

any time before the confirmation of a plan but the court, on request of any party to such contract

. . . may order the trustee to determine within a specified period of time whether to assume or

reject such contract . . .” 11 U.S.C. § 365(d)(2). In passing this section, Congress intended to

give bankruptcy courts the power to compel a debtor to make up its mind on whether to assume

or reject an executory contract and thus to “prevent parties in contractual . . . relationships with

the debtor from being left in doubt concerning their status vis-à-vis the estate.” In re Beker

Indus. Corp., 64 B.R. 890, 898 (Bankr. S.D.N.Y. 1986), (quoting H. Rep. No. 95-595, 95th

Congress, 1st Session, 348-49 (1977)).

         13.      While courts have not developed a uniform approach for evaluating a section

365(d)(2) motion, the favored analysis considers among the following twelve factors:

                  a.    The nature of the interests at stake;

                  b.    The balance of hurt to the litigants if the motion is granted or denied;

                  c.    The good to be achieved by compelling assumption or rejection;

                  d.    The presence of other safeguards afforded to the litigants;

                  e.    Whether compelling assumption or rejection so contradicts the intent of
                        Congress that to do so would be arbitrary;

                  f.    The debtor’s failure to satisfy its post-petition obligations under the
                        executory contract whose assumption or rejection is sought to be
                        compelled;


{01374811;v2 }                                     4
                 Case 18-10601-MFW        Doc 1627     Filed 10/24/18    Page 5 of 6



                  g.     The damage to the creditor beyond the compensation available under the
                         Bankruptcy Code;

                  h.     The importance of the contract to the debtor’s business and successful
                         reorganization;

                  i.     Whether the debtor has had sufficient time to appraise its financial
                         situation and determine how the executory contract fits into its plan of
                         reorganization;

                  j.     Whether the court must determine if an executory contract exists;

                  k.     Whether the exclusivity period under section 1121(b) of the Bankruptcy
                         Code has expired; and

                  l.     Whether compelling assumption or rejection furthers the purpose of
                         Chapter 11, i.e. the debtor’s successful rehabilitation.

In re Adelphia Comms. Corp., 291 B.R. 283, 293 (Bankr. S.D.N.Y. 2003) (citations omitted).

         14.      While section 365(d)(2) speaks of assumption or rejection, the post-Sale

circumstances of this case dictate that the only realistic choice for the Debtors is to reject the

Licensing Agreement. The balance of the equities weighs heavily in favor of an expeditious

rejection of the Licensing Agreement. The Sale closing occurred more than three months ago

and the Debtors are not reorganizing. Moreover, upon information and belief, the Assets sold to

Lantern included the intellectual property related to the Project Runway television show. It not

entirely clear what the status of such intellectual property is, given that Project Runway is not

currently on the air.     However, it is clear that the Licensing Agreement no longer makes

economic sense for either party because: (1) the Debtors are no longer in the business of

producing any television shows; and (2) the Debtors do not own the intellectual property that

gives rise to the Licensing Agreement.

         15.      Pending rejection of the Licensing Agreement, there remains great uncertainty for

JCP as to its post-Sale obligations. This includes whether amounts coming due under the

Licensing Agreement remain payable, given the fact that neither party can perform under the

{01374811;v2 }                                    5
                 Case 18-10601-MFW        Doc 1627      Filed 10/24/18      Page 6 of 6



agreement as originally contemplated. The solution for resolving such doubt is for the Court to

enter an order requiring the Debtors to expeditiously make a decision of assuming or rejecting

the Licensing Agreement. In the event the Licensing Agreement is rejected (which is the only

rational result), JCP requests that the rejection be effective as of the Petition Date.

         WHEREFORE, JCP respectfully requests that the Court enter an order compelling the

Debtors, within five days of the entry of the order, to assume or reject the Licensing Agreement,

and granting JCP such other and further relief and is just and appropriate under the

circumstances.




Dated: October 24, 2018                      ASHBY & GEDDES, P.A.

                                             /s/ Gregory A. Taylor
                                             Gregory A. Taylor, Esq. (#4008)
                                             500 Delaware Avenue, 8th Floor
                                             P.O. Box 1150
                                             Wilmington, Delaware 19899-1150
                                             Telephone: (302) 654-1888
                                             Fax: (302) 654-2067
                                             Email: gtaylor@ashbygeddes.com

                                             -and-

                                             FOLEY GARDERE
                                             FOLEY & LARDNER LLP
                                             Marcus Alan Helt
                                             Jason B. Binford
                                             2021 McKinney Avenue
                                             Suite 1600
                                             Dallas, TX 75201
                                             Telephone: (219) 999-3000
                                             Facsimile: (214) 999-4667
                                             Email: mhelt@foley.com
                                             Email: jbinford@foley.com

                                             Counsel to J.C. Penney Corporation, Inc.


{01374811;v2 }                                     6
